DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments, filed 8/16/2022, with respect to amended independent claim(s) 1 have been fully considered but they are not persuasive because Pachamuthu et al. (US publication 2015/0364488 A1) still teach amended independent claim(s) 1 and response to the arguments have been fully incorporated into the claim rejection set forth below in this office action. Independent claim 11 is allowed as it contains limitations (…the conductive film is formed of molybdenum having a grain diameter same as a width between adjacent insulating films among the plurality of insulating films) that none of the prior art of record discloses, teaches or fairly suggests, alone or in combinations

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pachamuthu et al. (US publication 2015/0364488 A1), hereinafter referred to as Pachamuthu488.

Regarding claim 1, Pachamuthu488 teaches a semiconductor device (fig. 1c-1d and related text) comprising: a plurality of insulating films (7 & 11, [0023 and 0025]) adjacent to each other; and a conductive film (9, [0024]) provided between the plurality of insulating films (fig. 1d), the conductive film including molybdenum ([0024]) having a grain which extends from a first end to a second end of the conductive film in a first direction, the first direction being from one of the plurality of insulating films to another of the plurality of insulating films (gain of molybdenum will extend from a first end to a second end as conductive layer conductive film of molybdenum is between the plurality of insulating films).
Regarding claim 2, Pachamuthu488 teaches wherein the insulating films are formed of silicon oxide or a dielectric having a dielectric constant greater than that of silicon oxide ([0026]).
Regarding claim 3, Pachamuthu488 teaches wherein the semiconductor device is a memory cell array ([0019]).

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claims contain limitations that none of the prior art of record discloses, teaches or fairly suggests, alone or in combinations when taken in combination with all other limitations of the base claim and any intervening claims.

Claim 11 is allowed as it contains limitations (…the conductive film is formed of molybdenum having a grain diameter same as a width between adjacent insulating films among the plurality of insulating films) that none of the prior art of record discloses, teaches or fairly suggests, alone or in combinations. Dependent claim(s) 12-16 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed R Alam whose telephone number is 469-295-9205 and can normally be reached between 8:00am-6:00pm (M-F) or by e-mail via Mohammed.Alam1@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R ALAM/Primary Examiner, Art Unit 2828